Citation Nr: 0903925	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  07-21 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to nonservice-connected burial benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The evidence of record reflects that the veteran had active 
service from October 1946 to July 1950 and from April 1956 to 
April 1960.  The veteran's April 1960  DD Form 214 indicates 
that he  had 19 years, 10 months, and 22 days of total active 
service.  The appellant claims as the veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Salt Lake City, Utah.

In her May 2007 substantive appeal, the appellant requested a 
hearing before the Board; however, in a July 2007 statement, 
her representative withdrew the hearing request.


FINDINGS OF FACT

1.  The veteran was not discharged or released from active 
service for a disability incurred or aggravated in the line 
of duty.

2.  The veteran died with no service-connected disabilities, 
and lived in a non-VA facility prior to his death.

3.  At the time of his death the veteran was not in receipt 
of VA compensation or pension benefits and did not have an 
original or reopened claim for such benefits pending with 
sufficient evidence of record on the date of his death to 
have supported an award of compensation or pension effective 
prior to his death.

4.  At the time of the veteran's death in June 2006, he was 
not in a VA facility or enroute thereto.

CONCLUSION OF LAW

The criteria for payment of nonservice-connected burial 
benefits have not been met.  38 U.S.C.A. §§ 2302, 2303, 2305 
(West 2002); 38 C.F.R. §§ 3.954, 3.1600, 3.1605 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008) impose 
obligations on VA in terms of its duty to notify and assist 
claimants.  However, inasmuch as the law, and not the 
evidence, is dispositive in this case, the VCAA is not 
applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Thus, even were the Board to presume for the sake of argument 
there is some deficiency insofar as preliminary VCAA notice 
and development, this still would be inconsequential and, 
therefore, at most harmless error.  As such, there is no 
prejudice to the appellant to continue with adjudication of 
this claim.

With respect to burial benefits, a burial allowance is 
payable under certain circumstances to cover the burial and 
funeral expenses of a veteran and the expense of transporting 
the body to the place of burial.  38 U.S.C.A. § 2302; 38 
C.F.R. § 3.1600 (2008).  If a veteran dies as a result of a 
service- connected disability or disabilities, certain burial 
benefits may be paid. 38 C.F.R. § 3.1600(a).

If a veteran's death is not service-connected, entitlement is 
based upon the following conditions: (1) at the time of 
death, the veteran was in receipt of pension or compensation; 
or, (2) the veteran had an original or reopened claim for 
either benefit pending at the time of the veteran's death and 
in the case of a reopened claim there is sufficient prima 
facie evidence of record on the date of the veteran's death 
to show entitlement; or (3) the deceased was a veteran of any 
war or was discharged or released from active military, 
naval, or air service for a disability incurred or aggravated 
in line of duty, and the body of the deceased is being held 
by a State.   U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).

Alternatively, burial benefits may be paid if a person dies 
from nonservice-connected causes while "properly 
hospitalized" by VA (in a VA or non-VA facility).  38 C.F.R. 
§ 3.1600(c).

In the instant case, the record discloses that the veteran 
died in June 2006 of metastatic prostate cancer.  At that 
time, he lived at a non-VA nursing home.  

The record also reflects that the veteran was not, at the 
time of his death, in receipt of VA service-connected or 
nonservice-connected benefits.  

Thus, the record does not show, nor does the appellant 
contend, that the veteran died while admitted to a VA 
facility or while traveling under proper authority and at VA 
expense for the purpose of examination, treatment or care.  
It also does not show (nor does the appellant contend) that 
the veteran was in receipt of pension or compensation (or 
military retirement pay) at the time of his death.  
Additionally, there is no evidence that the veteran had a 
pending claim for such benefits at the time of death; and 
although he was a veteran of wartime service, his body was 
not held by a state or a political subdivision of a state due 
to lack of a next of kin and insufficient resources in his 
estate; rather, pursuant to arrangements made by his 
surviving spouse, the place of final disposition was a local 
crematory.  Further, it is not shown (nor does the appellant 
allege) that the veteran was discharged or released from 
active service for a disability incurred or aggravated in 
service.  Therefore, it is undisputed that the requirements 
for VA burial allowance have not been met under 38 C.F.R. § 
1600(b-c) or 38 C.F.R. § 3.1605.

The Board acknowledges the appellant's argument that all 
deceased veterans should be eligible for burial allowance or 
cremation despite not having applied for any VA benefits.  
However, as discussed above, that is not the current state of 
the law relating to such benefits.

The Board also acknowledges the veteran's many years of 
honorable service, to include service during World War II.  
However, in the case at hand, the law is dispositive, and VA 
is bound by the statutes enacted by Congress.  38 U.S.C.A. § 
7104(c) (West 2002).  Under the circumstances, the 
appellant's claim for burial benefits must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to nonservice-connected burial benefits is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


